COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Jose Amilpas v. The State of Texas

Appellate case number:   01-14-00053-CR

Trial court case number: 1334791

Trial court:             174th District Court of Harris County

       This appeal was previously abated for appointment of counsel following the death of
appellant’s previous attorney. We are in receipt of a supplemental clerk’s record and reporter’s
record of the abatement hearing stating that Daucie Schindler has been appointed to represent
appellant. This case is reinstated and placed on our active docket.
       The clerk’s record and reporter’s record have previously been filed. Appellant’s brief is
due within 30 days of the date of this order. TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: June 3, 2014